Exhibit 10.4

SHARE UNIT AWARD NOTICE

Share Unit Award Notice under the United Continental Holdings, Inc. 2006
Director Equity Incentive Plan, as amended (the “Plan”) dated as of
                    , between United Continental Holdings, Inc., a Delaware
corporation (the “Company”), and                     .

This Share Unit Award Notice (the “Award Notice”) sets forth the terms and
conditions of an award of                      share units (the “Award”) that
are subject to the terms and conditions specified herein (“Share Units”) and
that are granted to you under the Plan. This award constitutes an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered to you),
subject to the terms of this Award Notice, a cash payment for each Share Unit as
set forth in Section 3 below.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Notice. In the event of any conflict
between the terms of the Plan and the terms of this Award Notice, the terms of
the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan.

SECTION 3. Delivery of Cash Pursuant to Settlement of Share Units. Your rights
to the Share Units vest in accordance with the terms established by the Board on
the date of grant. This award vests on [insert vesting date or schedule] (the
“Vesting Date”). The Share Units, including any Share Units credited to your
Share Account for dividends in accordance with Section 6(d)(ii) of the Plan,
shall be settled in cash. On the Vesting Date, you shall receive a lump sum cash
payment equal to the Market Price of a Share on the Vesting Date multiplied by
the number of Share Units (including any fraction thereof) that vest on such
Vesting Date. Upon settlement, the Share Units shall be extinguished and such
number of Share Units will no longer be considered to be held by you for any
purpose.

SECTION 4. Voting Rights; Dividends. You do not have any of the rights of a
stockholder with respect to the Share Units granted to you pursuant to this
Award Notice. Your Share Account will be credited with additional Share Units as
of the date on which dividends, if any, are paid, in accordance with
Section 6(d)(ii) of the Plan.

SECTION 5. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 6. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Notice, and its determinations shall be final,
binding and conclusive.

SECTION 7. Amendment of this Award Notice. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Notice prospectively or retroactively; provided,
however, that, except as set



--------------------------------------------------------------------------------

forth in Section 15 of the Plan, any such waiver, amendment, alteration,
suspension, discontinuance, cancelation or termination that would materially and
adversely impair your rights under this Award Notice shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Notice and the Share Units shall be subject
to the provisions of Section 3(c) of the Plan).